The petitioners were convicted for a violation of an ordinance of the city of Sacramento, which is as follows: —
"Section 1. It shall be unlawful for any person within the limits of the city of Sacramento to exhibit or expose to view in any barred or barricaded house or room or in any place built or protected in a manner to make it difficult of access or ingress to police officers, when three or more persons are present, any cards, dice, dominoes, fan-tan table or layout, or any part of such layout, or any gambling implements whatsoever.
"Section 2. It shall be unlawful for any person to visit or resort to any such barred or barricaded house or room or other place built or protected in a manner to make it difficult of access or ingress to police officers, where any cards, dice, dominoes, fan-tan table or layout, or any part of such layout, or any gambling implements whatsoever are exhibited or exposed to view when three or more persons are present."
Section 3 prescribes a penalty of fine or imprisonment for the violation of the ordinance. The petitioners were charged with, and convicted of, resorting to a barred and barricaded place such as is described in the ordinance, where there were *Page 680 
present certain gambling implements, "to wit, a fan-tan table, two fan-tan chairs, one fan-tan stick, slips of playing cards, a lot of beans and gun-wads, said gambling implements being then and there used, made and prepared for the purpose of gambling at the game of fan-tan," and were punished by imprisonment. They seek to be discharged from custody on habeas corpus upon the ground that said ordinance is void.
We do not think that the ordinance is in violation of any of the constitutional principles invoked by petitioners, nor unreasonable and oppressive because an infringement upon ordinary personal rights. The ordinance refers only to places which are specially barred and barricaded against intrusion by officers of the law, so that illegal gambling may be protected from discovery. Rightly construed, the words "barred and barricaded" do not include an ordinary private residence or room where doors are sometimes locked or bolted in the ordinary method. Neither should it be construed to mean an attempted prevention of ordinary innocent games played with cards, dice, or dominoes. These petitioners were charged with visiting a place where the gambling implements named in the complaint referred specially to the game of fan-tan, which is made unlawful by the state law. The ordinance, therefore, was merely in furtherance of the state policy upon the subject; and, as was said in Ex parte McClain,134 Cal. 110, "In a reasonable exercise of its police powers a municipality may pass any ordinance in furtherance of the avowed general policy of the national and state government."
The petitioners are remanded and the writ is discharged.
Beatty, C.J., Van Dyke, J., and Harrison, J., concurred.